EXHIBIT 10v

PERSONAL and CONFIDENTIAL

[Date]                                                                       

[First Name] [Last Name]

[Title]

Dear [First Name]

I am pleased to inform you that you have been awarded [Number of Shares]
Restricted Stock Units.   This is a special one-time incentive approved by the
Board of Directors for the Executive Leadership team, based on your leadership
to date and our hopes and aspirations for the future.  Continued strong
financial performance will also hopefully generate meaningful gains in the value
of this award in the years ahead - we all have a vested interest in making this
even more valuable!

The Restricted Stock Units will vest as follows:

% Vested

No. of Shares

First anniversary of the date of grant

16.67%

[Yr1]

Second anniversary of the date of grant

33.33%

[Yr2]

Third anniversary of the date of grant

50%

[Yr3]

This award is subject to the enclosed Terms and Conditions and the provisions of
the Company's 2006 Long-Term Incentive Plan.  You should retain this letter and
the enclosed Terms and Conditions as evidence of the Restricted Stock Units
awarded to you. 

Also enclosed is a memorandum that provides certain information about Restricted
Stock Units awarded to you under the 2006 Long-Term Incentive Plan.

We continue to be excited about Stryker's prospects and I am confident that your
efforts - along with the rest of the XLT - will play a big part in helping us
achieve our goal of becoming one of the best companies on the planet.

Sincerely,

/s/ Stephen P. MacMillan

Stephen P. MacMillan

President and Chief Executive Officer

 

SPM/se

Enclosures

 

--------------------------------------------------------------------------------




STRYKER CORPORATION

NON-U.S. TERMS AND CONDITIONS

RELATING TO RESTRICTED STOCK UNITS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

ON [Date]

1.         The Restricted Stock Units with respect to Common Stock of Stryker
Corporation (the "Company") granted to you on [Date] are subject to all of the
terms and conditions of the Company's 2006 Long-Term Incentive Plan, as amended
(the "Plan"), which are incorporated herein by reference.  In the case of a
conflict between these Terms and Conditions and the terms of the Plan, the
provisions of the Plan will govern. Capitalized terms used but not defined
herein have the meaning provided therefor in the Plan.

            2.         Your right to receive the shares of Common Stock issuable
pursuant to the Restricted Stock Units upon vesting shall be only as follows:

           
(a)         If you cease to be an Employee of the Company or a Subsidiary by
reason of Disability (as such term is defined in the Plan or determined under
local law) or death, you or your estate will become fully vested in your
Restricted Stock Units, and you or your estate will receive all of the
underlying Shares as soon as administratively practicable following your
termination by reason of Disability or your death.

            (b)        If you cease to be an Employee of the Company or a
Subsidiary for any reason other than those provided in (a) above or if your role
and/or  responsibilities with the Company or a Subsidiary are decreased
significantly for any reason from those assigned to you on the date of grant of
the Restricted Stock Units, you or your estate (in the event of your death after
such termination) shall cease vesting in your Restricted Stock Units effective
as of your Termination Date (which is defined in the Plan as the earliest of (i)
the date on which notice of termination is provided to you, (ii) the last day of
your active service with the Company or a Subsidiary or (iii) the last day on
which you are an Employee of the Company or a Subsidiary, as determined in each
case without including any required advance notice period and irrespective of
the status of the termination under local labor or employment laws) or the date
that your role and/or  responsibilities are decreased significantly, as
applicable, and you will receive the underlying Shares attributable to any
previously vested Restricted Stock Units as soon as administratively practicable
following your termination.

 (c)       If you are a local national of and/or employed in a country that is a
member of the European Union, the grant of the Restricted Stock Units and the
terms and conditions governing the Restricted Stock Units are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the "Age Discrimination Rules").  To
the extent that a court or tribunal of competent jurisdiction determines that
any provision of the Restricted Stock Units is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

3.         The number of Shares subject to the Restricted Stock Units shall be
subject to adjustment and the vesting dates hereof may be accelerated as
follows:

(a)        In the event that the Shares, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Restricted
Stock Units the number and kind of shares of stock or other securities into
which each outstanding Share shall be so changed, or for which each such share
shall be exchanged, or to which each such share shall be entitled.  The other
terms of the Restricted Stock Units shall also be appropriately amended as may
be necessary to reflect the foregoing events.  In the event there shall be any
other change in the number or kind of the outstanding Shares, or of any stock or
other securities into which such Common Stock shall have been exchanged, then if
the Compensation Committee shall, in its sole discretion, determine that such
change equitably requires an adjustment in the Restricted Stock Units, such
adjustment shall be made in accordance with such determination.

(b)        Fractional Shares resulting from any adjustment in the Restricted
Stock Units may be settled in cash or otherwise as the Compensation Committee
shall determine.  Notice of any adjustment will be given to you and such
adjustment (whether or not such notice is given) shall be effective and binding
for all purposes hereof.

(c)        The Compensation Committee shall have the power, in the event of any
disposition of substantially all of the assets of the Company, its dissolution
or of any merger or consolidation of the Company with or into any other
corporation, to amend the Restricted Stock Units to permit the immediate vesting
of the Restricted Stock Units and distribution of the underlying Shares prior to
the effectiveness of any such transaction.

4.         As a condition of the grant of the Restricted Stock Units, you agree
to repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends) in accordance with local
foreign exchange rules and regulations in your country.  In addition, you also
agree to take any and all actions, and consent to any and all actions taken by
the Company and its Subsidiaries, as may be required to allow the Company and
its local subsidiaries to comply with local laws, rules and regulations in your
country.  Finally, you agree to take any and all actions as may be required to
comply with your personal obligations under local laws, rules and regulations in
your country.

5.         In order to provide for the payment of income taxes, social insurance
contributions and any other amounts payable to a governmental and/or regulatory
body in your country ("Taxes") required to be withheld under the applicable laws
or other regulations, the Company will withhold from the Shares to be issued
upon vesting of the Restricted Stock Units a number of Shares having an
aggregate Fair Market Value that would satisfy the withholding amount; provided,
in no event may the number of Shares withheld exceed the applicable statutory
minimum withholding rate (if any).  Notwithstanding anything to the contrary in
these Terms and Conditions, the Company reserves the right to modify the methods
applicable to the withholding of Taxes or mandate the use of a particular method
of withholding that it deems acceptable and as may be permitted in accordance
with local law.

6.         The Restricted Stock Units shall be transferable only by will or the
laws of descent and distribution.  If you shall purport to make any transfer of
the Restricted Stock Units, except as aforesaid, the Restricted Stock Units and
all rights thereunder shall terminate immediately.

7.         The Restricted Stock Units shall not be vested in whole or in part,
and the Company shall not be obligated to issue any Shares subject to the
Restricted Stock Units, if such issuance would, in the opinion of counsel for
the Company, violate the Securities Act of 1933 (or other federal or state
statutes having similar requirements), as it may be in effect at the time.  The
Restricted Stock Units are subject to the further requirement that, if at any
time the Board of Directors of the Company shall determine in its discretion
that the listing or qualification of the Shares subject to the Restricted Stock
Units under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issuance of shares under
the Restricted Stock Units, the Restricted Stock Units may not be vested in
whole or in part unless such listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors.

8.         The grant of the Restricted Stock Units shall not confer upon you any
right to continue in the employ of the Company or any of its Subsidiaries nor
limit in any way the right of the Company or its Subsidiaries to terminate your
employment at any time.  You shall have no rights as a shareholder of the
Company with respect to any Shares issuable upon the vesting of the Restricted
Stock Units until the date of issuance of a stock certificate for such Shares.

9.         You acknowledge and agree that the Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time.  The grant of the Restricted Stock Units under the Plan
is a one-time benefit and does not create any contractual or other right to
receive a grant of restricted stock units or any other Award under the Plan or
other benefits in lieu thereof in the future.  Future Awards, if any, will be at
the sole discretion of the Company, including, but not limited to, the form and
timing of any grant, the number of Shares subject to the grant, and vesting
provisions.  Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of your employment
with your employer.

10.       Your participation in the Plan is voluntary.  The value of any grant
under the Plan is an extraordinary item of compensation outside the scope of
your employment (and your employment contract, if any).  Any grant under the
Plan, including the grant of the Restricted Stock Units, is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

11.       These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.

12.       Pursuant to applicable personal data protection laws, the Company
hereby notifies you of the following in relation to your personal data and the
collection, processing and transfer of such data in relation to the Company's
grant of the Restricted Stock Units and your participation in the Plan.  The
collection, processing and transfer of your personal data is necessary for the
Company's administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the Plan.  As such, you
voluntarily acknowledge, consent and agree (where required under applicable law)
to the collection, use, processing and transfer of personal data as described
herein. 

            The Company and your employer hold certain personal information
about you, including your name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all restricted stock units or other Awards vested, unvested or outstanding in
your favor for the purpose of managing and administering the Plan ("Data").  The
Data may be provided by you or collected, where lawful, from third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the Plan.  The data processing
will take place through electronic and non-electronic means according to logics
and procedures strictly correlated to the purposes for which the Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence.  Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought. 
The Data will be accessible within the Company's organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the Plan and for your participation in the Plan.

            The Company and your employer will transfer Data amongst themselves
as necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and your employer may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world.  You hereby authorize (where required under applicable
law) the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on your behalf to a broker or other third party
with whom you may elect to deposit any Shares acquired pursuant to the Plan. 

            You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan.  You may seek to exercise these
rights by contacting your local HR manager or the Company's Human Resources
Department.

            13.       The grant of the Restricted Stock Units is not intended to
be a public offering of securities in your country.  The Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law), and the
grant of the Restricted Stock Units is not subject to the supervision of the
local securities authorities.

            14.       All questions concerning the construction, validity and
interpretation of the Restricted Stock Units and the Plan shall be governed and
construed according to the laws of the State of Michigan, without regard to the
application of the conflicts of laws provisions thereof.  Any disputes regarding
the Restricted Stock Units or the Plan shall be brought only in the state or
federal courts of the State of Michigan.

--------------------------------------------------------------------------------

 